        Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 1 of 11



 1 Jonathan A. Michaels, Esq. – Bar No. 180455
     (jmichaels@mlgaplc.com)
 2
     Robert B. Smith, Esq. – Bar No. 250328
 3   (rsmith@mlgaplc.com)
     Afnan Shukry, Esq. – Bar No. 330522
 4   (ashukry@mlgaplc.com)
 5   MLG, APLC
     600 Anton Blvd., Suite 1240
 6   Costa Mesa, CA 92626
     T: (949) 581-6900
 7
     F: (949) 581-6908
 8
     Attorneys for Plaintiff,
 9 Steven Ouzounian

10
                                 UNITED STATES DISTRICT COURT
11
                                  FOR THE DISTRICT ARIZONA
12

13 KYLE WAYNE EPPICH, an individual,             Case No.
14
                    Plaintiff,                   COMPLAINT FOR:
15          vs.
                                                 1. NEGLIGENCE;
16
   FCA US LLC, a Delaware limited liability
17 company and DOES 1 to 25, inclusive,          2. STRICT LIABLITY – DESIGN
                                                    DEFECT;
18                 Defendants.
19                                               3. STRICT LIABILTY--
                                                    MANUFACTURING DEFECT
20
                                                 4. BREACH OF EXPRESS
21                                                  WARRANTY; AND
22                                               5. BREACH OF IMPLIED
                                                    WARRANTY OF
23                                                  MERCHANTABILITY
24

25                         –PLAINTIFF DEMANDS TRIAL BY JURY–
26
27

28

                                           COMPLAINT
       Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 2 of 11



 1                                        THE PARTIES
 2

 3         1.     At all times mentioned in this Complaint, Plaintiff Kyle Eppich is, and at all
 4 relevant times was, an individual residing in Maricopa County in the State of Arizona.

 5

 6         2.     Plaintiff is informed and understand that Defendant FCA US LLC was and
 7 is a Delaware limited liability company with its principal place of business in Auburn

 8 Hills, Michigan. At all times mentioned here, Defendant FCA US LLC was engaged in

 9 the business of manufacturing and distributing automobiles in the State of Arizona.

10

11         3.     Plaintiff is unaware of the true names of Does 1 through 25 and therefore
12 sue them by such fictitious names and will ask for leave of Court to insert their true names

13 when such have been ascertained.

14

15                               JURISDICTION AND VENUE
16

17                           SUBJECT MATTER JURISDICTION
18

19         4.     This court has jurisdiction over the subject matter presented by this
20 Complaint because this a dispute among parties of different states, making the matter

21 completely diverse as defined by 28 U.S.C. § 1332 (a)(1), and the amount in controversy

22 exceeds $75,000.00.

23

24         5.     This Court has personal jurisdiction over Plaintiff Kyle Eppich as the
25 Plaintiff consents to such jurisdiction.

26
27

28
                                                 -1-
                                              COMPLAINT
       Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 3 of 11



 1         6.     This Court has personal jurisdiction over Defendant FCA US LLC because
 2 it engages in significant business throughout the state of Arizona, thus providing the State

 3 of Arizona with general jurisdiction.

 4                                            VENUE
 5

 6         7.     Venue in this District is proper under 28 U.S.C. § 1391 (c) because
 7 Defendant FCA US LLC, as a Delaware limited liability company, are deemed to reside

 8 in any district in which they are subject to personal jurisdiction. Venue in this District is

 9 also proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving

10 rise to the claim occurred in the geographic confines of the U.S. District Court for the

11 District of Arizona. Plaintiff consents to the venue of the Court.

12

13                          STATEMENT OF OPERATIVE FACTS
14

15         8.     Defendant FCA US LLC is a large producer of consumer automobiles,
16 producing millions of vehicles that are distributed throughout the United States and other

17 consumer-oriented countries. One of the vehicles that has been long massed produced by

18 FCA is the 2018, Ram, Pro Master City.

19
20         9.     In 2018, Plaintiff Kyle Eppich, purchased a 2018, Ram, Pro Master City
21 (VIN: ZFBERFBB1J6J29492). At the time, the Plaintiff Kyle Eppich saw and relied

22 upon advertising campaigns from FCA US LLC for the 2018, Ram, Pro Master City,

23 including advertising prepared by and disseminated by its dealer network discussing the

24 vehicle’s safety features. Plaintiff Kyle Eppich’s motivation for purchasing the 2018,

25 Ram, Pro Master City was to obtain a safely designed and manufactured vehicle for

26 himself.
27

28
                                                  -2-
                                             COMPLAINT
       Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 4 of 11



 1         10.    On July 24, 2020, Plaintiff Kyle Eppich was involved in an accident while
 2 driving the 2018, Ram, Pro Master City in Queen Creek, Arizona at the intersection of

 3 Queen Creek Road and Crimson, Road.

 4

 5         11.    As the result of the accident the 2018, Ram, Pro Master City’s airbags
 6 deployed. Instead of being kept safe in his vehicle the airbags caused serious burns and

 7 laceration to his left leg/shin.

 8

 9         12.    Mr. Eppich has undergone multiple surgical procedures, including a large
10 skin graft in an attempt to close the large open wound/burn and laceration caused by the

11 defective airbag. He will suffer permanent pain, scarring and disfigurement as the result

12 of the defective air bag system.

13

14         13.    Immediately after the accident Mr. Eppich went to the hospital where he
15 was treated for the severe injuries to his left leg. Had the 2018, Ram, Pro Master City

16 airbags not been defective Kyle Eppich would not have been injured or his injuries would

17 have been less severe. As a direct result of the accident, Plaintiff suffered permanent

18 damage to his left leg.

19
20         14.    Plaintiff did not know, or reasonably could not have known, that the vehicle
21 airbag system was defective and would cause him serious injuries. Had Plaintiff Kyle

22 Eppich known about the 2018, Ram, Pro Master City defective airbag system at the date

23 of purchase, he would have either demanded its immediate repair and replacement or

24 never would never have purchased the vehicle at all, and never would have driven the

25 vehicle.

26
27

28
                                                 -3-
                                            COMPLAINT
       Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 5 of 11



 1                                 FIRST CAUSE OF ACTION
 2                                       NEGLIGENCE
 3                                   (Against All Defendants)
 4

 5        15.    Plaintiff repeats every allegation contained in the paragraphs above and
 6 incorporates such allegations herein by reference.

 7

 8        16.    Defendant FCA US LLC designed, engineered, manufactured, tested,
 9 assembled, marketed, advertised and distributed the 2018, Ram, Pro Master City

10 purchased and driven by Plaintiff Kyle Eppich.

11

12        17.    Defendant FCA US LLC had a duty to use reasonable care in the
13 engineering, design, manufacture, testing, assembly, marketing, advertising, and

14 distribution of the 2018, Ram, Pro Master City such that the vehicle would function safely

15 in foreseeable circumstances.

16

17        18.    Defendant FCA US LLC breached its duty during by manufacturing,
18 distributing and placing into the stream of commerce the 2018, Ram, Pro Master City

19 with a defective airbag system.
20

21        19.    As a direct and proximate cause of FCA US LLC’s conduct, Plaintiff Kyle
22 Eppich has sustained damages in an amount to be proven at trial, but which are in excess

23 of the minimum jurisdictional limit of this Court.

24

25

26
27

28
                                                -4-
                                           COMPLAINT
       Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 6 of 11



 1                              SECOND CAUSE OF ACTION
 2                        STRICT LIABILITY – DESIGN DEFECT
 3                                    (Against All Parties)
 4

 5        20.    Plaintiff repeats every allegation contained in the paragraphs above and
 6 incorporates such allegations herein by reference.

 7

 8        21.    Defendant FCA US LLC designed, engineered, manufactured, tested,
 9 assembled, marketed, advertised and distributed the 2018, Ram, Pro Master City

10 purchased and driven by Plaintiff Kyle Eppich.

11

12        22.    The 2018, Ram, Pro Master City purchased and driven by Kyle Eppich did
13 not perform as safely as an ordinary consumer would have expected it to perform when

14 used or misused in an intended or reasonably foreseeable way.

15

16        23.    Plaintiff Kyle Eppich was harmed by the 2018, Ram, Pro Master City.
17

18        24.    The failure of the 2018, Ram, Pro Master City to perform safely was a
19 substantial factor in causing Kyle Eppich’s harm.
20

21        25.    As a direct and proximate cause of FCA US LLC’s conduct, Plaintiff Kyle
22 Eppich has sustained damages in an amount to be proven at trial, but which are in excess

23 of the minimum jurisdictional limit of this Court.

24

25

26
27

28
                                                -5-
                                           COMPLAINT
       Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 7 of 11



 1                               THIRD CAUSE OF ACTION
 2                 STRICT LIABILITY – MANUFACTURING DEFECT
 3                                    (Against All Parties)
 4

 5         26.   Plaintiff repeats every allegation contained in the paragraphs above and
 6 incorporates such allegations herein by reference.

 7

 8         27.   Defendant FCA US LLC designed, engineered, manufactured, tested,
 9 assembled, marketed, advertised and distributed the 2018, Ram, Pro Master City

10 purchased and driven by Plaintiff Kyle Eppich.

11

12         28.   The 2018, Ram, Pro Master City purchased and driven by Plaintiff Kyle
13 Eppich contained a manufacturing defect when it left FCA US LLC ‘s possession.

14

15         29.   Plaintiff Kyle Eppich was harmed by the 2018, Make, Ram, Pro Master
16 City.

17

18         30.   The failure of the 2018, Ram, Pro Master City to perform safely was a
19 substantial factor in causing Plaintiff Kyle Eppich’s harm.
20

21         31.   As a direct and proximate cause of FCA US LLC’s conduct, Plaintiff Kyle
22 Eppich has sustained damages in an amount to be proven at trial, but which are in excess

23 of the minimum jurisdictional limit of this Court.

24

25

26
27

28
                                                -6-
                                           COMPLAINT
       Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 8 of 11



 1                              FOURTH CAUSE OF ACTION
 2                            BREACH OF EXPRESS WARRANTY
 3                                     (Against All Parties)
 4

 5         32.    Plaintiff repeats every allegation contained in the paragraphs above and
 6 incorporates such allegations herein by reference.

 7

 8         33.    Defendant FCA US LLC designed, engineered, manufactured, tested,
 9 assembled, marketed, advertised and distributed the 2018, Ram, Pro Master City, purchased

10 and driven by Plaintiff Kyle Eppich.

11

12         34.    Defendant FCA US LLC gave Plaintiff Kyle Eppich a written warranty that
13 the 2018, Ram, Pro Master City would be free of defect, and that it could be safely used for

14 its foreseeable purpose.

15

16         35.    The 2018, Ram, Pro Master City did not perform as promised, and was not as
17 warranted.

18

19         36.    Defendant FCA US LLC failed to repair the 2018, Ram, Pro Master City as
20 required by the warranty.

21

22         37.    Plaintiff Kyle Eppich was harmed by the 2018, Ram, Pro Master City.
23

24         38.    The failure of the 2018, Ram, Pro Master City to perform safely was a
25 substantial factor in causing to be as represented was a substantial factor in causing

26 Plaintiff Kyle Eppich’s harm.
27

28
                                                 -7-
                                            COMPLAINT
       Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 9 of 11



 1        39.    As a direct and proximate cause of FCA US LLC’s conduct, Plaintiff Kyle
 2 Eppich has sustained damages in an amount to be proven at trial, but which are in excess

 3 of the minimum jurisdictional limit of this Court.

 4

 5                               FIFTH CAUSE OF ACTION
 6           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
 7                                    (Against All Parties)
 8

 9        40.    Plaintiff repeats every allegation contained in the paragraphs above and
10 incorporates such allegations herein by reference.

11

12        41.    Defendant FCA US LLC designed, engineered, manufactured, tested,
13 assembled, marketed, advertised and distributed the 2018, Ram, Pro Master City purchased

14 and driven by Plaintiff Kyle Eppich.

15

16        42.    At the time of purchase, Defendant FCA US LLC was in the business of
17 selling consumer vehicles and held itself out as having special knowledge and skill

18 regarding these goods.

19
20        43.    The 2018, Ram, Pro Master City was not of the same quality as those
21 generally acceptable in the trade, nor was not fit for the ordinary purposes for which such

22 goods are used.

23

24        44.    Plaintiff Kyle Eppich was harmed by the 2018, Ram, Pro Master City.
25

26        45.    The failure of the 2018, Ram, Pro Master City to have the expected quality
27 was a substantial factor in causing Plaintiff Kyle Eppich’s harm.

28
                                                -8-
                                           COMPLAINT
         Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 10 of 11



 1

 2          46.   As a direct and proximate cause of FCA US LLC’s conduct, Plaintiff Kyle
 3 Eppich has sustained damages in an amount to be proven at trial, but which are in excess

 4 of the minimum jurisdictional limit of this Court.

 5

 6          WHEREFORE, Plaintiff pray that the Court award them:
 7

 8                First Cause of Action
 9                1.    Compensatory damages.
10

11                Second Cause of Action
12                1.    Compensatory damages.
13

14                Third Cause of Action
15                1.    Compensatory damages.
16

17                Fourth Cause of Action
18                1.    Compensatory damages.
19
20                Fifth Cause of Action
21                1.    Compensatory damages.
22

23

24

25

26
27 ///

28
                                                -9-
                                           COMPLAINT
      Case 2:20-cv-02067-SRB Document 1 Filed 10/27/20 Page 11 of 11



 1              All Causes of Action
 2              1.    Costs of suit herein incurred;
 3              2.    Interest as provided by law.
 4              3.    For such other and further relief as the Court may deem just and
 5                    proper.
 6

 7                                                   MLG, APLC
 8

 9 Dated: October 27, 2020.                By:       _______________________
                                                     Jonathan A. Michaels, Esq.
10
                                                     Robert B. Smith, Esq.
11                                                   Attorneys for Plaintiff,
                                                     Kyle Eppich
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                             -10-
                                         COMPLAINT
